MEMORANDUM **
Dale Owen Dustin, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to comply with court orders. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a district court’s dismissal for failure to comply with court orders and procedural rules, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.
In dismissing Dustin’s Second Amended Complaint with leave to amend, the district court explained to Dustin, for the third time, the infirmities of his complaint and instructed him to file a “short and plain statement” in compliance with Fed. R.Civ.P. 8(a). More than seven months later, Dustin had not filed a Third Amended Complaint. In this circumstance, the district court did not abuse its discretion by dismissing Dustin’s action, after warning him to comply with court orders and the rules of procedure. See id. at 1260-61 (affirming dismissal of prisoner civil rights action where prisoner failed to comply with district court’s order for filing an amended complaint).
Dustin’s remaining contentions are unpersuasive.
Dustin’s September 27, 2006 request for judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.